Case 2:20-cv-10949-LVP-MJH ECF No. 98 filed 05/21/20        PageID.3082     Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

JAMAAL CAMERON; RICHARD
BRIGGS; RAJ LEE; MICHAEL
CAMERON; MATTHEW SAUNDERS,
individually and on behalf of all others         Case No. 20-cv-10949
similarly situated,
                                                 Hon. Linda V. Parker
      Plaintiffs,

             v.
MICHAEL BOUCHARD, in his official
capacity as Sheriff of Oakland County;
CURTIS D. CHILDS, in his official
capacity as Commander of Corrective
Services; OAKLAND COUNTY,
MICHIGAN,

      Defendants.

      PLAINTIFFS’ MOTION FOR PARTIAL RECONSIDERATION

      Plaintiffs move for reconsideration on the narrow issue of the Court’s

dismissal of Sheriff Bouchard as a defendant in this case. The Sheriff is a necessary

party independent of the County and should not be dismissed at this stage of the

proceedings for two reasons.

      First, as it pertains to medically vulnerable Plaintiffs’ claim for habeas relief

under 28 U.S.C. § 2241, Sheriff Bouchard is the custodian with authority to release

members of the Medically Vulnerable Subclass, and he is therefore the proper

defendant as to that claim. See, e.g., Rumsfeld v. Padilla, 542 U.S. 426, 447 (2004)



                                           1
Case 2:20-cv-10949-LVP-MJH ECF No. 98 filed 05/21/20          PageID.3083     Page 2 of 5




(“Whenever a § 2241 habeas petitioner seeks to challenge his present physical

custody within the United States, he should name his warden as respondent and file

the petition in the district of confinement.”); Roman v. Ashcroft, 340 F.3d 314, 319

(6th Cir. 2003); Stevenson v. United States, 2008 WL 65402, at *1 (E.D. Mich. Jan.

3, 2008) (“The proper respondent in [a § 2241 habeas] case is the person who holds

the petitioner in custody[.]”). Sheriff Bouchard, rather than the County, is given

“custody” of those detained at the Oakland County Jail under state law. Mich. Comp.

Laws § 51.75. Therefore, Sheriff Bouchard must remain as a defendant in the case

as to Plaintiffs’ claim arising from 28 U.S.C. § 2241.

      Second, it would be premature to dismiss the § 1983 claims against Sheriff

Bouchard as duplicative. While a suit against a municipal official in his official

capacity is usually treated as a suit against the municipality, that is not always the

case. A municipal official is sometimes deemed to act as a state official, such as

when state law requires the official to take the relevant action. Familias Unidas v.

Briscoe, 619 F.2d 391, 398-402, 404 (5th Cir. 1980) (granting declaratory relief

against municipal officials as state officers because state law required the relevant

action).1 A classic example of this principle is a sheriff or jailor enforcing state court

orders. McNeil v. Community Probation Servs., Inc., 945 F.3d 991, 996 (6th Cir.


1
 Regardless of for which entity Defendant acts, it has been the law for over a century
since Ex Parte Young, 209 U.S. 123 (1908), that the official can be enjoined from
federal constitutional violations.

                                            2
Case 2:20-cv-10949-LVP-MJH ECF No. 98 filed 05/21/20         PageID.3084     Page 3 of 5




2019) (upholding a preliminary injunction prohibiting a sheriff from enforcing

unconstitutional state court bail orders because “[t]here are plenty of cases allowing

injunction actions like this one” pursuant to principles set forth in Ex Parte Young).

Whether a municipal official is acting on behalf of the county or state is a question

of fact,2 and it is therefore proper to reserve decision on whether claims against the

official and county are duplicative until after discovery has taken place. See, e.g.,

Robinson v. Purkey, 2018 WL 5023330, at *48 (M.D. Tenn. Oct. 16, 2018)

(declining to dismiss claims against county court clerks until discovery clarified

whether they acted on behalf of municipality or state), rev’d and remanded on other

grounds, 2020 WL 2551889 (6th Cir. May 20, 2020); see also Baar v. Jefferson Cty.

Bd. of Educ., 476 F. App’x 621, 634 (6th Cir. 2012) (suggesting that courts should

dismiss claims against officials as duplicative only after assessing municipality’s

liability); Baker v. Cty. of Macomb, 2015 WL 5679838, at *9 (E.D. Mich. Sept. 28,

2015) (“[I]t does not appear that the Sixth Circuit affirmatively requires the dismissal

of official capacity claims against an official when the government entity is also a

party to the suit.”). Therefore, to the extent Defendants may contend that their

relevant acts or omissions in this case are authorized or required by state law, Sheriff


2
  Plaintiffs currently believe that the policies and practices at Oakland County Jail
that contributed to this Court’s finding of deliberate indifference are within the
discretion of Sheriff Bouchard to set or correct. However, Plaintiffs acknowledge
the possibility that the County may claim that Sheriff Bouchard’s discretion is
limited by state law.

                                           3
Case 2:20-cv-10949-LVP-MJH ECF No. 98 filed 05/21/20      PageID.3085    Page 4 of 5




Bouchard should remain a defendant sued in his official capacity under Ex Parte

Young.

                                  CONCLUSION

      Plaintiffs respectfully move this Court to reconsider whether Sheriff Bouchard

should be dismissed from this case.

                             Respectfully submitted,

 /s/ Krithika Santhanam                           /s/ Cary S. McGehee
 Krithika Santhanam (DC Bar No. 1632807)          Cary S. McGehee (P42318)
 Thomas B. Harvey (MBE #61734MO)                  Kevin M. Carlson (P67704)
 Advancement Project National Office              Pitt, McGehee, Palmer,
 1220 L Street, N.W., Suite 850                   Bonanni & Rivers, PC
 Washington, DC 20005                             117 W. Fourth Street, Suite 200
 Tel: (202) 728-9557                              Royal Oak, MI 48067
 Ksanthanam@advancementproject.org                248-398-9800
 Tharvey@advancementproject.org                   cmcgehee@pittlawpc.com
                                                  kcarlson@pittlawpc.com
 /s/ Philip Mayor
 Philip Mayor (P81691)                            /s/ Allison L. Kriger________
 Daniel S. Korobkin (P72842)                      Allison L. Kriger (P76364)
 American Civil Liberties Union                   LaRene & Kriger, PLC
 Fund of Michigan                                 645 Griswold, Suite 1717
 2966 Woodward Ave.                               Detroit, MI 48226
 Detroit, MI 48201                                (313) 967-0100
 (313) 578-6803                                   Allison.kriger@gmail.com
 pmayor@aclumich.org
 dkorobkin@aclumich.org

 /s/ Alexandria Twinem
 Alexandria Twinem (D.C. Bar No. 1644851)
 Civil Rights Corps
 1601 Connecticut Ave NW, Suite 800
 Washington, DC 20009
 Tel: 202-894-6126 Fax: 202-609-8030
 alexandria@civilrightscorps.org

                                         4
Case 2:20-cv-10949-LVP-MJH ECF No. 98 filed 05/21/20      PageID.3086    Page 5 of 5




                           Attorneys for Plaintiffs/Petitioners

 Dated: May 21, 2020




                            CERTIFICATE OF SERVICE

             The undersigned certifies that the foregoing instrument was
             filed with the U.S. District Court through the ECF filing system
             and that all parties to the above cause was served via the ECF
             filing system on May 21, 2020.

                   Signature: /s/ Carrie Bechill
                                117 W. Fourth Street, Suite 200
                                Royal Oak, MI 48067
                                (248) 398-9800
                                cbechill@pittlawpc.com




                                        5
